Exhibit 10.P

 

WEYERHAEUSER COMPANY

SALARIED EMPLOYEES

SUPPLEMENTAL RETIREMENT PLAN

 

Restatement Effective as of January 1, 2003

 

Incorporating the 12/31/2002 Merger of the

Willamette Industries, Inc. Supplemental Accrued Benefits Plan

With and Into this Plan

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Topic

--------------------------------------------------------------------------------

      Page


--------------------------------------------------------------------------------

PURPOSE

      1

ARTICLE I : DEFINITIONS

  2     1.1  

Adjusted Earnings

  2     1.2  

Adoption Date

  2     1.3  

Appeals Administrator

  2     1.4  

Code

  2     1.5  

Compensation Committee

  2     1.6  

Effective Date

  2     1.7  

Eligible Bonus

  3        

(a)    Definition – In General

  3        

(b)    Amount of Eligible Bonus May Not Exceed Adjusted Earnings

  3     1.8  

Eligible Key Management Member

  3     1.9  

Former Member of the Willamette SBP

  3     1.10  

Former Participant in the Supplemental MB Plan

  3     1.11  

Management Incentive Plan

  3     1.12  

Mirror Salaried Plan

  4     1.13  

Plan

  4     1.14  

Qualified MB Plan

  4     1.15  

Qualified Salaried Plan

  4     1.16  

SRP Administrator

  4     1.17  

SRP Benefit Commencement Date

  4     1.18  

SRP Participant

  4     1.19  

Supplemental Accrued Benefit

  5     1.20  

Supplemental Benefit in the Normal Form

  5     1.21  

Supplemental MB Plan

  5     1.22  

Target Accrued Benefit

  5     1.23  

Total Adjusted Final Average Earnings

  5        

(a)    General Rule

  5        

(b)    Prior Members of Willamette SBP

  6     1.24  

Unforeseeable Emergency

  6     1.25  

Unreduced At 60

  6     1.26  

Willamette SBP

  6

ARTICLE II : SERVICE

  6     2.1  

Years of Credited Service

  6        

(a)    As Defined in Qualified Salaried Plan

  6        

(b)    Willamette Benefit Credits

  6

 

                 PAGE i     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       

(c)    MacMillan Bloedel Years of Benefit Credits

  7     2.2  

Years of Vesting Service

  7        

(a)    As Defined in Qualified Salaried Plan

  7        

(b)    Additional Vesting Provisions for Former Members of the Willamette Plans

  7

ARTICLE III : ELIGIBILITY AND PARTICIPATION

  7     3.1  

Conditions to Becoming an SRP Participant

  7        

(a)    First Condition

  8        

(b)    Second Condition

  8     3.2  

Prior Participants in MB Supplemental Plan

  8     3.3  

Continuation of SRP Participant Status

  8     3.4  

No Active Participation Prior to Adoption Date

  8     ARTICLE IV : PENSION BENEFITS   9     4.1  

Earnings Based Pension Benefits

  9        

(a)    Target Accrued Benefit

  9        

(b)    Supplemental Accrued Benefit and Supplemental Benefit in the Normal Form

  9     4.2  

Special Rules for Certain Merged Plans

  11        

(a)    SRP Participants with Prior Willamette Accrued Benefits

  11        

(b)    Willamette Minimum Target Accrued Benefit

  14        

(c)    Former Participants in the Supplemental MB Plan

  15     4.3  

Allocation of Bonus to a Calendar Year

  15     4.4  

Benefit Calculations Not Involving Offset of Prior Accrued Benefits

  16     4.5  

Rules Against Cutback of Benefit Amounts

  16     4.6  

Normal Retirement Benefit

  16     4.7  

Early Retirement Benefit

  17        

(a)    Incorporating the Provisions of the Qualified Salaried Plan

  17        

(b)    Benefit Unreduced at 60

  17     4.8  

Disability Retirement Benefit

  17     4.9  

Vested Retirement Benefit

  18     4.10  

Enhanced Vested Retirement Benefit

  18        

(a)    Rule of 65 Involuntary Termination Prior to Early Retirement

  18        

(b)    Amount of Supplemental Accrued Benefit

  18

ARTICLE V : VESTING

  18     5.1  

Vesting Determined by Qualified Salaried Plan

  18     5.2  

Special Vesting Events Under Willamette SBP During 2002

  19        

(a)    Terminations Between February 11 and December 31, 2002

  19        

(b)    Active Willamette Employees as of December 31, 2002

  19

 

                 PAGE ii     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE VI : FORMS OF BENEFIT AND TIMING OF PAYMENTS

  19     6.1  

Incorporation of Terms of Qualified Salaried Plan

  19     6.2  

Irrevocable Election of Immediate or Deferred Benefit

  19     6.3  

If Form or Timing of Supplemental and Qualified Benefits Differ

  20     6.4  

Applicable Interest Rate used in calculation of outstanding interest on
Installment Option

  20

ARTICLE VII : DEATH BENEFITS

  21     7.1  

Incorporation of Terms of Qualified Salaried Plan

  21

ARTICLE VIII : LIMITATIONS ON BENEFITS

  21     8.1  

Code Limitations Do Not Apply

  21 ARTICLE IX : MISCELLANEOUS PROVISIONS   21     9.1  

No Right to Continued Employment

  21     9.2  

No Assignment of Benefits

  21     9.3  

Governing Law

  21     9.4  

Former Willamette SBP Provision Not Applicable After February 11, 2002

  22

ARTICLE X : ADMINISTRATION OF THE PLAN

  22     10.1  

Plan Administrator

  22        

(a)    Role of Compensation Committee

  22        

(b)    Avoidance of Conflict of Interest

  22     10.2  

Benefit Administrator

  22     10.3  

Claims and Appeal Procedure

  22        

(a)    Procedures as Stated in Qualified Salaried Plan

  22        

(b)    Claims Administrator

  23        

(c)    Appeals Administrator

  23        

(d)    Delegation of Discretion to Claims and Appeals Administrators

  23

ARTICLE XI : UNFUNDED PLAN

  23     11.1  

Unfunded Status of Plan

  23

ARTICLE XII : AMENDMENT AND TERMINATION

  24     12.1  

Authority to Amend and Terminate Plan

  24

TABLE 1: MANAGEMENT INCENTIVE PLANS

  25

SIGNATURE PAGE

  27

 

                 PAGE iii     



--------------------------------------------------------------------------------

WEYERHAEUSER COMPANY

SALARIED EMPLOYEES SUPPLEMENTAL RETIREMENT PLAN

As Restated Effective January 1, 2003

 

PURPOSE

 

This Plan is established as an unfunded pension plan primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees within the meaning of Sections 201, 301 and 401 of ERISA
(and Section 2520.104-23 of regulations under ERISA). In particular, the Plan
provides non-qualified retirement pension benefits which are in addition to
retirement benefits provided by Weyerhaeuser plans that are qualified under Code
Section 401(a).

 

An SRP Participant shall be eligible under this Plan for any Target Accrued
Benefit that is Vested as of the date of his or her Termination; provided,
however, that, for an SRP Participant (or a beneficiary of a pre-retirement
death benefit) with an SRP Benefit Commencement Date on or after January 1,
2003, the optional forms of benefit, and the Actuarial Equivalencies applicable
to any Supplemental Benefit in the Normal Form under this Plan, shall be in
accordance with the terms of the Qualified Salaried Plan which are in effect on
the SRP Benefit Commencement Date.

 

Effective May 1, 2001, the MacMillan Bloedel Companies Supplemental Retirement
Income Plan (“Supplemental MB Plan”) was merged with and into this Plan. Benefit
accruals under the Supplemental MB Plan were frozen as of December 31, 2000, and
any and all rights and obligations to any such frozen benefits under that plan
through that date were transferred to this Plan as of the May 1, 2001 merger
date. There shall be no automatic right to accrue additional benefits under this
Plan on or after the merger date merely because an individual had been a
participant in the Supplemental MB Plan prior to the merger date.

 

Effective December 31, 2002, the Willamette Industries, Inc. Supplemental
Accrued Benefits Plan (“Willamette SBP”) was merged with and into this Plan.
Benefit accruals under the Willamette SBP were frozen as of the merger date, and
any and all rights and obligations to any such frozen benefits under that plan
through that date were transferred into this Plan as of the merger date. There
shall be no automatic right to accrue additional benefits under this Plan after
the merger date merely because an individual had been a participant in the
Willamette SBP on or before the merger date.

 

The Plan is hereby restated effective January 1, 2003. Unless otherwise stated,
the provisions included in this restatement are effective for Terminations and
SRP Benefit Commencement Dates on or after January 1, 2003.

 

                 PAGE 1     



--------------------------------------------------------------------------------

ARTICLE I: DEFINITIONS

 

Article I: DEFINITIONS

 

Capitalized terms in this Plan document which are not in italics shall have the
respective meaning stated in this Article I. Capitalized terms in italics shall
have the meaning stated in Article I of the Qualified Salaried Plan, except that
any reference to the “Plan” which is contained in any such definition shall be
deemed to refer to this Plan, where the context so requires.

 

1.1 Adjusted Earnings

 

For any calendar year, an SRP Participant’s “Adjusted Earnings” shall be equal
to the annualized amount of his or her compensation that would have been
recognized as Earnings under the terms of the Qualified Salaried Plan if such
Earnings were not subject to the Code Section 401(a)(17) limitations on
includible compensation.

 

1.2 Adoption Date

 

“Adoption Date” shall mean February 10, 1987, which is the date as of which this
Plan was originally adopted by Weyerhaeuser.

 

1.3 Appeals Administrator

 

“Appeals Administrator” means the committee charged with the duty of acting on
behalf of the Plan as the administrator of appeals of denied claims. As of the
restatement date of this Plan, the Appeals Administrator is the Compensation
Committee.

 

1.4 Code

 

“Code” shall mean the Internal Revenue Code of 1986 as it may be amended from
time to time.

 

1.5 Compensation Committee

 

“Compensation Committee” means the Compensation Committee of the Board of
Directors of Weyerhaeuser.

 

1.6 Effective Date

 

The “Effective Date” of this restated Plan document shall be January 1, 2003,
that being the date as of which the terms and conditions of this Plan document
are effective, except to the extent that a different effective date is expressly
stated herein.

 

                 PAGE 2     



--------------------------------------------------------------------------------

ARTICLE I: DEFINITIONS

 

1.7 Eligible Bonus

 

  (a) Definition – In General

 

Subject to the rules of subsection (b), and Sections 3.4 and 4.3, the “Eligible
Bonus” for a calendar year means the sum of 1) the gross amount paid under a
Management Incentive Plan that is recognized under Table 1 of this Plan to the
SRP Participant during that year (prior to any payroll withholding) and 2) the
gross amount which would have been paid under such plan during the same year had
it not been deferred by the SRP Participant under a nonqualified deferred
compensation plan or agreement. The Eligible Bonus amount described in the
previous sentence shall not be annualized for purposes of this Plan.

 

(b) Amount of Eligible Bonus May Not Exceed Adjusted Earnings

 

Notwithstanding subsection (a), the amount of any Eligible Bonus which may be
taken into account under this Plan for a year shall not be greater than the
amount of the SRP Participant’s Adjusted Earnings for that year.

 

1.8 Eligible Key Management Member

 

“Eligible Key Management Member” means an individual who is designated as a
member of the key management group by the Chief Executive Officer of
Weyerhaeuser, and whose letter of designation specifically outlines that he or
she is eligible for benefits under the Unreduced At 60 provision of this Plan.

 

1.9 Former Member of the Willamette SBP

 

“Former Member of the Willamette SBP” means an individual who, on December 31,
2002, was an “Active Member”, “Inactive Member” or “Retired Member” of the
Willamette SBP.

 

1.10 Former Participant in the Supplemental MB Plan

 

“Former Participant in the Supplemental MB Plan” means an individual who, on
December 31, 2000, was an active participant in – or a terminated Participant
entitled to receive benefits from – the Supplemental MB Plan.

 

1.11 Management Incentive Plan

 

“Management Incentive Plan” means those programs which are listed in Table 1. A
program may be added to or deleted from Table 1 by authority of the Chief
Executive Officer of Weyerhaeuser Company; provided, however, that no incentive
program of Weyerhaeuser Real Estate Company and/or its subsidiaries is a
Management Incentive Plan unless approved for inclusion by the Compensation
Committee. If a program is deleted from Table 1, Eligible Bonuses paid under
such program prior to deletion shall continue to be Eligible Bonuses.

 

                 PAGE 3     



--------------------------------------------------------------------------------

ARTICLE I: DEFINITIONS

 

1.12 Mirror Salaried Plan

 

A “Mirror Salaried Plan” means an individual employment contract between an SRP
Participant and the Employer which will pay post-termination benefits based upon
and supplemental to the Qualified Salaried Plan as in effect on the date of the
SRP Participant’s Termination. For an individual covered under a Mirror Salaried
Plan, any provision of this Plan which provides for offsetting the Qualified
Salaried Plan benefit from the Target Accrued Benefit shall be interpreted to
provide for offsetting the combined benefits payable under both the Qualified
Salaried Plan and any such Mirror Salaried Plan applicable to the SRP
Participant.

 

1.13 Plan

 

“Plan” means this Weyerhaeuser Company Salaried Employees Supplemental
Retirement Plan, as originally adopted as of February 10, 1987, and as it may be
amended from time to time. It is NOT intended that this Plan be qualified under
Section 401 of the Code.

 

1.14 Qualified MB Plan

 

“Qualified MB Plan” means the Retirement Plan for Salaried Employees of
MacMillan Bloedel of America Inc. and Subsidiary, Associated and Affiliated
Companies. If and when there is a termination of the Qualified MB Plan, any
reference to a benefit under the Qualified MB Plan shall mean the benefit earned
under that plan prior to its termination, whether paid from the plan or from an
annuity contract resulting from the plan termination.

 

1.15 Qualified Salaried Plan

 

“Qualified Salaried Plan” means the Weyerhaeuser Company Retirement Plan for
Salaried Employees, restated as of January 1, 2003, and as it may be amended
from time to time.

 

1.16 SRP Administrator

 

“SRP Administrator” means the Compensation Committee.

 

1.17 SRP Benefit Commencement Date

 

“SRP Benefit Commencement Date” means the first day of the first calendar month
for which a benefit under this Plan is payable to an SRP Participant as an
annuity or another form of benefit. The SRP Benefit Commencement Date shall be a
date elected in accordance with Section 6.2 of this Plan by the SRP Participant
(or his or her beneficiary, in a case of the pre-retirement death of the SRP
Participant) which is on or after the earliest date as of which he or she is
entitled to commence his or her Accrued Benefit under the terms of the Qualified
Salaried Plan and not later than the latest date to which the start of a benefit
under that plan could be deferred.

 

1.18 SRP Participant

 

“SRP Participant” means an individual who satisfies the eligibility requirements
stated in Section 3.1.

 

                 PAGE 4     



--------------------------------------------------------------------------------

ARTICLE I: DEFINITIONS

 

1.19 Supplemental Accrued Benefit

 

Subject to certain further rules and exceptions stated in Section 4.1 and 4.2 of
this Plan, “Supplemental Accrued Benefit” means, in general, the difference of
(a) an SRP Participant’s Target Accrued Benefit under this Plan, minus (b) his
or her Accrued Benefit under the Qualified Salaried Plan, to the extent that an
SRP Participant has a Vested benefit under this Plan. The Supplemental Accrued
Benefit is expressed as the monthly amount of a Single Life Annuity commencing
as of the Normal Retirement Date.

 

1.20 Supplemental Benefit in the Normal Form

 

An SRP Participant’s “Supplemental Benefit in the Normal Form” means the dollar
amount of the monthly benefit that is payable in the Normal Form (a Single Life
Annuity) to an SRP Participant from this Plan, commencing as of his or her SRP
Benefit Commencement Date. The amount of the Supplemental Benefit in the Normal
Form shall take account of all applicable rules stated in Article IV of this
Plan, and in Article IV (or any Attachment) of the Qualified Salaried Plan, for
determining any applicable adjustment based on an SRP Benefit Commencement Date
that is either (a) prior to the Normal Retirement Date, or (b) later than April
1 following the year of attaining age 70 1/2.

 

1.21 Supplemental MB Plan

 

“Supplemental MB Plan” means the MacMillan Bloedel Companies Supplemental
Retirement Income Plan.

 

1.22 Target Accrued Benefit

 

“Target Accrued Benefit” means an SRP Participant’s target level of overall
monthly pension benefit described by the terms of Section 4.1 of this Plan. The
amount of the Target Accrued Benefit is expressed as the monthly amount of a
Single Life Annuity commencing as of the Normal Retirement Date.

 

1.23 Total Adjusted Final Average Earnings

 

(a) General Rule

 

“Total Adjusted Final Average Earnings” means the amount of the Final Average
Monthly Earnings that would have been determined for the SRP Participant under
the Qualified Salaried Plan as of his or her date of Termination, had the
definition of Earnings for each calendar year that is taken into account for
averaging purposes been modified to be equal to the sum of the Adjusted Earnings
and the Eligible Bonus (if any) allocable to that calendar year. The five
highest consecutive years of combined Adjusted Earnings and Eligible Bonuses
that are taken into account for purposes of Total Adjusted Final Average
Earnings under this Plan may be a different set of years than the five highest
consecutive years taken into account for purposes of Final Average Monthly
Earnings under the Qualified Salaried Plan.

 

                 PAGE 5     



--------------------------------------------------------------------------------

ARTICLE II: SERVICE

 

(b) Prior Members of Willamette SBP

 

For an SRP Participant who, prior to January 1, 2003, was a member of the
Willamette SBP, Total Adjusted Final Average Earnings shall be based solely on
any Adjusted Earnings and any Eligible Bonus payable to him or her on or after
January 1, 2003.

 

1.24 Unforeseeable Emergency

 

“Unforeseeable Emergency” means an unanticipated emergency that is caused by an
event beyond the control of the SRP Participant or beneficiary that would result
in severe financial hardship to the individual if early payment of a benefit
under this Plan were not permitted.

 

1.25 Unreduced At 60

 

The term “Unreduced At 60” means the provision of this Plan which provides that
should the benefit under the Qualified Salaried Plan be reduced because of early
commencement of benefits after age 60, then an additional benefit equal to the
amount that the benefit was reduced because of early commencement will be paid
from this Plan. Only those individuals specifically identified by the Chief
Executive Officer of Weyerhaeuser are eligible for benefits under the Unreduced
At 60 provision of this Plan.

 

1.26 Willamette SBP

 

“Willamette SBP” means the Willamette Industries, Inc. Supplemental Accrued
Benefits Plan, as it existed on an applicable date on or before its December 31,
2002 merger with and into this Plan.

 

Article II: SERVICE

 

2.1 Years of Credited Service

 

(a) As Defined in Qualified Salaried Plan

 

For purposes of determining the Target Accrued Benefit under this Plan, an SRP
Participant shall be deemed to have accrued, as of a given date, the number of
whole and fractional Years of Credited Service which are credited to him or her
as of the same date under the Qualified Salaried Plan.

 

(b) Willamette Benefit Credits

 

For an SRP Participant who, prior to January 1, 2003, was a member of the
Willamette Salaried Plan and who, on or after January 1, 2003, has at least an
Hour of Service as an SRP Participant, his or her whole and fractional
Willamette Bridgeable Benefit Credits shall be credited as an equal number of
whole and fractional Years of Credited Service for

 

                 PAGE 6     



--------------------------------------------------------------------------------

ARTICLE III: ELIGIBILITY AND PARTICIPATION

 

purposes of determining a Target Accrued Benefit under Article IV of this Plan.
However, any Willamette Frozen Benefit Credits shall not be treated as Years of
Credited Service hereunder; instead, the Target Accrued Benefit for such an SRP
Participant with Willamette Frozen Benefit Credits shall be determined as
described in Section 4.2(a)(i)(D) of this Plan.

 

(c) MacMillan Bloedel Years of Benefit Credits

 

For an SRP Participant who, prior to January 1, 2001, had earned service for
benefit accrual purposes under the Qualified MB Plan and who, on or after
January 1, 2001, has at least an Hour of Service as a Participant in the
Qualified Salaried Plan, his or her whole and fractional Years of Credited
Service for purposes of this Plan shall be as stated in Section 4.3(b) of the
Qualified Salaried Plan, and shall therefore be equal to the sum of such benefit
accrual service earned under the Qualified MB Plan prior to January 1, 2001,
plus Years of Credited Service earned on and after January 1, 2001 under the
Qualified Salaried Plan.

 

2.2 Years of Vesting Service

 

(a) As Defined in Qualified Salaried Plan

 

Under this Plan, for purposes of (a) becoming 100% Vested, (b) eligibility for
Early Retirement and Disability Retirement benefits, and (c) eligibility to
commence a Vested Retirement benefit prior to the Normal Retirement Date, an SRP
Participant shall be deemed to have, as of a given date, the number of whole and
fractional Years of Vesting Service which are credited to him or her as of the
same date under the Qualified Salaried Plan.

 

(b) Additional Vesting Provisions for Former Members of the Willamette Plans

 

The provisions of Section 2.2(d)(ii) of the Qualified Salaried Plan, which
provide for reciprocal vesting credit and other rules pertaining to vesting and
forfeiture of service for any individual who was formerly a member of a
qualified pension plan sponsored by Willamette Industries, Inc. shall likewise
apply for purposes of determining Years of Vesting Service under this Plan.

 

Article III: ELIGIBILITY AND PARTICIPATION

 

3.1 Conditions to Becoming an SRP Participant

 

Subject to Section 3.4 below, an individual who satisfies both the first
condition under subsection (a) below and either of the two alternative second
conditions under subsection (b) below shall be an SRP Participant under this
Plan.

 

                 PAGE 7     



--------------------------------------------------------------------------------

ARTICLE III: ELIGIBILITY AND PARTICIPATION

 

(a) First Condition

 

An individual must be either (i) a Participant in the Qualified Salaried Plan,
(ii) a Former Member of the Willamette SBP, or (iii) a Former Participant in the
Supplemental MB Plan.

 

(b) Second Condition

 

An individual must meet the requirements of either subsection (i) or (ii) below.

 

(i) Individuals Designated by Nomination and Approval Process

 

An individual satisfies this subsection (i), if (A) such individual is a high
policy making employee, and (B) such individual has been nominated by the Chief
Executive Officer of Weyerhaeuser and approved for inclusion in this Plan by the
Compensation Committee.

 

(ii) Individuals Affected by Qualified Plan Limitations

 

An individual satisfies this subsection (ii) if his or her Accrued Benefit under
the Qualified Salaried Plan is limited by either the maximum benefit
restrictions of Code Section 415 or the maximum includible Earnings restrictions
of Code Section 401(a)(17).

 

3.2 Prior Participants in MB Supplemental Plan

 

If an individual had accrued a retirement income benefit under the Supplemental
MB Plan on December 31, 2000, but did not become eligible to participate in this
Plan under Section 3.1 above, the individual shall have a vested right under
this Plan to receive a Target Accrued Benefit equal to the benefit accrued under
the Supplemental MB Plan through December 31, 2000.

 

3.3 Continuation of SRP Participant Status

 

An individual who once becomes an SRP Participant under the terms of this
Article III shall remain an SRP Participant until Termination from the Employer.

 

3.4 No Active Participation Prior to Adoption Date

 

No individual who Terminated employment with Weyerhaeuser or any Affiliated
Company prior to the Adoption Date shall be an SRP Participant under this Plan
unless such individual is rehired on or after the Adoption Date and thereafter
satisfies the eligibility requirements of Section 3.1 of the Plan. For such an
individual, no bonus (whether paid, or awarded but deferred) which is allocable
to a date prior to the Adoption Date (according to the Bonus Allocation Rules in
Section 4.3) shall be considered an Eligible Bonus.

 

                 PAGE 8     



--------------------------------------------------------------------------------

ARTICLE IV: PENSION BENEFITS

 

Article IV: PENSION BENEFITS

 

4.1 Earnings Based Pension Benefits

 

(a) Target Accrued Benefit

 

Subject to other applicable terms of Article IV of this Plan, for an individual
with one or more Hours of Service on or after January 1, 2003 as an SRP
Participant, the amount of his or her Target Accrued Benefit under this Plan
shall be equal to the Accrued Benefit that would be determined under the
provisions of Section 4.1 to 4.5 of the Qualified Salaried Plan if the following
modifications were made:

 

  (i) Eligible Bonuses were added to Earnings that are otherwise taken into
account under the Qualified Salaried Plan;

 

  (ii) The maximum benefit limitations under Code Section 415 were eliminated;
and

 

  (iii) The limit on includible Earnings under Code Section 401(a)(17) was
eliminated.

 

The combined effect of clauses “(i)” through “(iii)”above, as applied, for
example, to the pension formula of Section 4.1(a) of the Qualified Salaried
Plan, is to calculate the Target Accrued Benefit under this Plan by substituting
an SRP Participant’s Total Adjusted Final Average Earnings instead of his or her
Final Average Monthly Earnings wherever the Final Average Monthly Earnings would
otherwise be taken into account under Sections 4.1 through 4.5 of the Qualified
Salaried Plan.

 

(b) Supplemental Accrued Benefit and Supplemental Benefit in the Normal Form

 

(i) Definition of Supplemental Accrued Benefit — In General

 

Subject to the subsections below, the Supplemental Accrued Benefit shall be
expressed as a benefit payable in the Normal Form (a Single Life Annuity), and
commencing as of the Normal Retirement Date, in an amount equal to the Target
Accrued Benefit reduced by the Accrued Benefit that is determined under Sections
4.1 to 4.4 of the Qualified Salaried Plan, prior to any adjustments for the
timing or form of the benefit.

 

(ii) Definition of Supplemental Benefit in the Normal Form

 

Subject to the subsections below, the Supplemental Benefit in the Normal Form
shall be a benefit expressed in the form of a Single Life Annuity, in a monthly
amount based on the Supplemental Accrued Benefit, but after taking account of
any and all adjustments applicable to the timing of the commencement of the
benefit as of the SRP Benefit Commencement Date (as further provided in Article

 

                 PAGE 9     



--------------------------------------------------------------------------------

ARTICLE IV: PENSION BENEFITS

 

IV of this Plan and the Qualified Salaried Plan), but not any Actuarial
adjustments based on any optional form in which the benefit is paid (as further
provided in Article VI of this Plan).

 

(iii) Special Rule for Past Service Benefits Added to Accrued Benefit

 

For an SRP Participant who has a right under the Qualified Salaried Plan to
receive any Past Service Benefit (as described in Notes F, G or H of Attachment
3 of that plan) which are payable as an additional benefit over and above the
benefit determined under the Accrued Benefit pension formulas of Sections 4.1 to
4.5 of that plan, then the Supplemental Accrued Benefit under this Plan shall be
equal to (a) the Target Accrued Benefit without taking into account any such
Past Service Benefit that is additive in character, minus (b) the Accrued
Benefit under Sections 4.1 to 4.5 of the Qualified Salaried Plan without taking
into account any such Past Service Benefit which is additive in character.

 

For example, for an SRP Participant who is entitled to receive a Past Service
Benefit consisting of either a Bohemia or Penntech Frozen Accrued Benefit (as
described in Notes H-1 and H-3 of the Qualified Salaried Plan), the Supplemental
Accrued Benefit under this Plan shall be equal to (a) the Target Accrued Benefit
without taking into account any such Bohemia or Penntech Frozen Accrued Benefit,
minus (b) the Accrued Benefit under Sections 4.1 to 4.5 of the Qualified
Salaried Plan without taking into account any such Bohemia or Penntech Frozen
Accrued Benefit.

 

For an SRP Participant who is entitled to receive a Past Service Benefit
consisting of a Cavenham Frozen Accrued Benefit (as described in Note H-2 of the
Qualified Salaried Plan), the Supplemental Accrued Benefit under this Plan shall
be equal to (a) the Target Accrued Benefit taking into account any such Cavenham
Frozen Accrued Benefit, minus (b) the Accrued Benefit under Sections 4.1 to 4.5
of the Qualified Salaried Plan taking into account any such Cavenham Frozen
Accrued Benefit.

 

(iv) Special Rule for Past Service Benefits Offset from Accrued Benefit

 

The terms and conditions of this subsection 0 shall determine the Supplemental
Accrued Benefit for an SRP Participant who is entitled to receive a Past Service
Benefit under Section 4.3 of the Qualified Salaried Plan, which involves (A)
imputed Years of Credited Service (for the period of service with a prior
employer or prior plan), and (B) an offset from the Accrued Benefit under the
Qualified Salaried Plan to take account of the benefit earned under the prior
qualified plan.

 

                 PAGE 10     



--------------------------------------------------------------------------------

In such a case, the Supplemental Accrued Benefit under this Plan shall be the
difference of (A) and (B), as follows:

 

ARTICLE IV: PENSION BENEFITS

 

  (A) the Target Accrued Benefit under this Plan, which shall be based on all
Years of Credited Service taken into account for calculation of the
“Wrap-Around” benefit (as defined in Section 4.3(b)(ii)(A) of that plan), minus

 

  (B) the sum of (1) the Accrued Benefit under the Qualified Salaried Plan and
(2) the “Benefit Under Prior Plan” (as defined in Section 4.3(b)(ii)(B) of the
Qualified Salaried Plan).

 

Provided, however, in the case of an SRP Participant with a prior benefit under
the Qualified MB Plan, the terms of subsections (A) and (B) above shall not
apply and, instead, the Supplemental Benefit in the Normal Form under this Plan
shall be determined in two steps:

 

First: The interim amount of the Supplemental Benefit in the Normal Form shall
be calculated by: (a) determining the difference of the Target Accrued Benefit
for all “Wrap Around” years (as defined above), minus the Qualified Salaried
Plan benefit for all such “Wrap Around” years, and then (b) adjusting that
difference to reflect any applicable early commencement factor under the terms
of this Plan, and

 

Second: That interim amount shall be reduced, dollar for dollar, by the monthly
benefit payable from the Qualified MB Plan (expressed as a Single Life Annuity,
after applying any applicable adjustment for early commencement under the terms
of the Qualified MB Plan).

 

Notwithstanding all of the above provisions of this subsection (iv), the
following comparison calculation shall apply instead in the event that it
results in a greater benefit than the above provisions. The comparison
calculation is as follows: the Supplemental Accrued Benefit under this Plan
shall be the difference between (A) the Target Accrued Benefit based solely on
Years of Credited Service with the Employer (without reference to any imputed
service with the prior employer), minus (B) the Accrued Benefit based solely on
those same Years of Credited Service with the Employer. In that event, any
applicable adjustment for benefit commencement prior to age 65 shall be based
solely on the terms of this Plan.

 

4.2 Special Rules for Certain Merged Plans

 

  (a) SRP Participants with Prior Willamette Accrued Benefits

 

This subsection (a) shall not apply to any individual who was not an active,
inactive or retired member of the Willamette SBP as of December 31, 2002, which
is the date the Willamette SBP was merged with and into this Plan.

 

                 PAGE 11     



--------------------------------------------------------------------------------

ARTICLE IV: PENSION BENEFITS

 

  (i) Transition Rules for Willamette SBP Benefits

 

  (A) Willamette SBP Retirees with Pre-2003 Commencement Dates

 

The provisions of this subsection “(A)” shall be applied under this Plan in like
manner as stated in Section 4.1(c)(i) of the Qualified Salaried Plan. For a
retiree of the Willamette SBP (or his or her beneficiary) who, as of December
31, 2002, is receiving benefits from the Willamette SBP, he or she shall be
entitled to continue receiving benefits from this Plan in like amount, subject
to the terms of the form of benefit elected by the retiree as of the date of his
or her commencement of benefits.

 

  (B) Terminated Willamette SBP Members With No Post-1/1/2003 Service

 

The provisions of this subsection “(B)” shall be applied under this Plan in like
manner as stated in Section 4.1(c)(ii) of the Qualified Salaried Plan. For an
SRP Participant with a Willamette Frozen or Bridgeable Accrued Benefit who has
an SRP Benefit Commencement Date on or after January 1, 2003, but who has no
Hours of Service as an Employee on or after that date, none of his or her
Willamette Benefit Credits shall be considered Years of Credited Service under
the post-1/1/2003 benefit formulas of Section 4.1(a) and 4.2 of the Qualified
Salaried Plan (or the corresponding benefit calculation under this Plan). Such
an SRP Participant’s Target Accrued Benefit shall be based on his or her
“Unrestricted Benefit” under the Willamette SBP, offset by the accrued benefit
under the Willamette Salaried Plan. The Supplemental Benefit in the Normal Form
that is payable under this Plan shall take into account the applicable
adjustment for early commencement, if commencing prior to age 65, according to
the terms of the Willamette Salaried Plan. The SRP Participant may elect,
subject to the terms of Section 6.2 of this Plan, to have the Supplemental
Benefit in the Normal Form paid in any of the optional forms described in
Article VI of this Plan, subject to Actuarial adjustments for the form of
benefit as stated in this Plan, which incorporates by reference the terms of
Attachment 1 of the Qualified Salaried Plan.

 

  (C) Willamette Bridgeable Accrued Benefits

 

For an SRP Participant with Willamette Bridgeable Benefit Credits and at least
one Hour of Service as an Employee on or after January 1, 2003, the Supplemental
Benefit in the Normal Form under this Plan shall be the difference between (i)
the largest of the three adjusted Target Accrued Benefit amounts stated in
subsections (1) through (3) below, minus (ii) the largest of the three adjusted
benefit amounts determined under Section 4.1(c)(iii)(A) through (C) of the
Qualified Salaried Plan. For purposes of clause (i) of the preceding sentence,
the three alternatives are as follows:

 

  (1) A Target Accrued Benefit equal to the SRP Participant’s Willamette Minimum
Target Accrued Benefit, with any applicable adjustment for an SRP Benefit
Commencement Date prior to age 65 being determined according to the Early
Retirement factors (or, if applicable, early Vested Benefit adjustment factors)
of the Willamette Salaried Plan;

 

                 PAGE 12     



--------------------------------------------------------------------------------

ARTICLE IV: PENSION BENEFITS

 

  (2) A Target Accrued Benefit equal to the SRP Participant’s Willamette Minimum
Target Accrued Benefit, with any applicable adjustment for an SRP Benefit
Commencement Date prior to age 65 being determined according to the Early
Retirement factors (or, if applicable, early Vested Benefit adjustment factors)
of the Qualified Salaried Plan; or

 

  (3) A Target Accrued Benefit equal to the SRP Participant’s Target Accrued
Benefit accrued through the date of SRP Participant’s Termination, under Section
4.1(a) of this Plan and the pension formula of Section 4.1(a) of the Qualified
Salaried Plan, with any applicable adjustment for an SRP Benefit Commencement
Date prior to age 65 being determined according to the Early Retirement factors
(or, if applicable, early Vested Benefit adjustment factors) of the Qualified
Salaried Plan.

 

The SRP Participant may elect to have the Supplemental Benefit in the Normal
Form paid in any of the optional forms described in Article VI of this Plan,
subject to Actuarial adjustments for the form of benefit as stated in that
Article, which incorporates by reference the terms of Attachment 1 of the
Qualified Salaried Plan.

 

  (D) Willamette Frozen Accrued Benefits

 

The provisions of this subsection “(D)” shall be applied under this Plan in like
manner as stated in Section 4.1(c)(iv) of the Qualified Salaried Plan. For an
SRP Participant with Willamette Frozen Benefit Credits and at least one Hour of
Service as an Employee on or after January 1, 2003, the Supplemental Accrued
Benefit shall be equal to the sum of “(1)” and “(2)” as follows:

 

  (1) the difference of (a) the “Unrestricted Benefit” under the Willamette SBP
that is based on his or her Willamette Frozen Benefit Credits, minus (b) the
Willamette Frozen Accrued Benefit (ignoring any Past Service Benefits); plus

 

                 PAGE 13     



--------------------------------------------------------------------------------

ARTICLE IV: PENSION BENEFITS

 

  (2) the difference of (a) the Target Accrued Benefit based on the formula of
Section 4.1(a) of the Qualified Salaried Plan for any Years of Credited Service
accrued on or after January 1, 2003, minus (b) the Accrued Benefit under the
Qualified Salaried Plan for Years of Credited Service on or after January 1,
2003.

 

In such a case, the Supplemental Benefit in the Normal Form shall be determined
in two parts, as follows. The portion of the Supplemental Accrued Benefit
described in clause “(1)” above shall be adjusted for any applicable early
commencement (as of the SRP Benefit Commencement Date), in accordance with the
more favorable of the early commencement reduction factors under the Willamette
Salaried Plan or the Qualified Salaried Plan, and the portion described in
clause “(2)” shall be adjusted in accordance with the factors under the
Qualified Salaried Plan.

 

The SRP Participant may elect, subject to the terms of Section 6.2, to receive
payment of the entire Supplemental Benefit in the Normal Form in any of the
optional forms described in Article VI of this Plan, subject to Actuarial
adjustments for the form of benefit as stated in that Article, which
incorporates by reference the terms of Attachment 1 of the Qualified Salaried
Plan.

 

(b) Willamette Minimum Target Accrued Benefit

 

For a Former Member of the Willamette SBP who was an active Employee on December
31, 2002, the Target Accrued Benefit under this Plan on or after January 1,
2003, shall not be less than the “Willamette Minimum Target Accrued Benefit”,
which means:

 

  (i) his or her “Unrestricted Benefit” as defined under Section 3.2 of the
Willamette SBP as of December 31, 2002; or

 

  (ii) for a Former Member of the Willamette SBP who, as of December 31, 2002,
was potentially eligible for the “Change-in-Control Benefit” under Section
7.4(e) of the Willamette SBP (after taking into account the terms of any written
agreement that may be in force as of that date between the Participant and his
or her employer), the Willamette Minimum Target Accrued Benefit shall be the
amount of such Participant’s Unrestricted Benefit determined according to the
terms of said Section 7.4(e) as accrued through December 31, 2002 (but with
additional imputed months of service and age in accordance with the terms of
said Section 7.4(e)), but only if the Participant Terminates employment on or
after January 1, 2003

 

                 PAGE 14     



--------------------------------------------------------------------------------

ARTICLE IV: PENSION BENEFITS

 

and prior to the applicable 24 or 36 months described in Section 7.4 of the
Willamette SBP, other than for “Cause” (as defined in Section 7.4(e) of the
Willamette SBP) as of a date that satisfies the conditions for such
Change-In-Control Benefit.

 

No benefit that accrues under this Plan on or after January 1, 2003 shall be
eligible to be taken into account when determining the Willamette Minimum Target
Accrued Benefit under subsection “(ii)” above. Furthermore, where “(ii)”
applies, in the case of an SRP Benefit Commencement Date prior to age 65, the
additional 24 or 36 months of age (whichever is applicable) that are imputed
under the said Section 7.4(e) shall be taken into account under Sections
4.2(a)(i)(C) and (D) of this Plan when determining the more favorable early
reduction factor to apply to the Willamette Minimum Target Accrued Benefit as
determined under either the Willamette Salaried Plan or the Qualified Salaried
Plan.

 

  (c) Former Participants in the Supplemental MB Plan

 

Notwithstanding any other Plan provision, the Supplemental Accrued Benefit for a
Former Participant in the Supplemental MB Plan or any Participant who had an
accrued benefit in the Qualified MB Plan shall be equal to:

 

  (i) the sum of the Target Accrued Benefit and the accrued benefit under the
Qualified MB Plan, reduced by

 

  (ii) the sum of the Accrued Benefit under the Qualified Salaried Plan plus the
accrued benefit as defined in the Qualified MB Plan.

 

Provided, however, in no case shall the Supplemental Accrued Benefit for a
Former Participant in the Supplemental MB Plan be less than the SRP
Participant’s accrued benefit (expressed as a Single Life Annuity commencing at
age 65) under the Supplemental MB Plan on December 31, 2000.

 

Notwithstanding any other Plan provision, the Supplemental Accrued Benefit for a
Former Participant in the Supplemental MB Plan who terminated employment on or
before December 31, 2000, shall equal his or her accrued benefit (expressed as a
Single Life Annuity commencing at age 65) under the terms of the version of the
MB Supplemental Plan that was in effect on December 31, 2000.

 

4.3 Allocation of Bonus to a Calendar Year

 

Eligible Bonuses shall be allocated to a specific calendar year in accordance
with the following rules:

 

  (a) An Eligible Bonus shall be allocated to the calendar year in which paid if
it is not deferred.

 

                 PAGE 15     



--------------------------------------------------------------------------------

ARTICLE IV: PENSION BENEFITS

 

  (b) An Eligible Bonus which has been deferred before payment shall be
allocated to the calendar year in which it would have been paid had it not first
been deferred.

 

  (c) No bonus which was paid (or which would have been paid in accordance with
the preceding rules) in 1981 or prior years shall be considered an Eligible
Bonus.

 

  (d) For any individual who is first approved for participation under Section
3.1(c) as of May 1, 1988 or later, no bonus which was paid (or which would have
been paid in accordance with the preceding rules) in a calendar year prior to
the calendar year of approval shall be considered an Eligible Bonus. Bonuses
paid in the calendar year of approval shall be included if they otherwise meet
the definition of Eligible Bonus.

 

4.4 Benefit Calculations Not Involving Offset of Prior Accrued Benefits

 

In a case in which the circumstances described in Section 4.4 of the Qualified
Salaried Plan apply to an SRP Participant, then the methods for benefit
calculation, as described in that Section of the Qualified Salaried Plan, will
likewise be applied to the calculation of the SRP Participant’s Target Accrued
Benefit under this Plan.

 

4.5 Rules Against Cutback of Benefit Amounts

 

To safeguard against a reduction in an SRP Participant’s Target Accrued Benefit
which may be caused by certain amendments of this Plan which became effective on
January 1 of 2001, 2002 and 2003, the rules stated in the following table shall
apply.

 

For an SRP Participant with an Hour of Service on or after:    The Target
Accrued Benefit at Termination shall not be less than the Target Accrued Benefit
under this Plan as of:

January 1, 2001

   December 31, 2000

January 1, 2002

   December 31, 2001

January 1, 2003

   December 31, 2002

 

Provided, however, that the anti-cutback rules for Hours of Service after
January 1 of 2001 and 2002 shall only apply to an individual who was then an
active SRP Participant, and not to an individual who was then a Member of the
Willamette SBP.

 

4.6 Normal Retirement Benefit

 

The terms of Section 4.6 of the Qualified Salaried Plan, which describe a Normal
Retirement benefit under that plan, shall likewise apply to the Target Accrued
Benefit under this Plan for an SRP Participant who meets the eligibility
conditions for Normal Retirement as stated in the Qualified Salaried Plan.

 

                 PAGE 16     



--------------------------------------------------------------------------------

ARTICLE IV: PENSION BENEFITS

 

4.7 Early Retirement Benefit

 

  (a) Incorporating the Provisions of the Qualified Salaried Plan

 

The terms and conditions of Section 4.7 (“Early Retirement Benefit”) of the
Qualified Salaried Plan are incorporated by reference, and shall apply to the
adjustment for early commencement, and to the timing of the payment, of the
Supplemental Retirement Benefit, in the case of an Early Retirement of an SRP
Participant under this Plan. Furthermore, the terms and conditions of Section
6.3 (“Early Retirement”) of the Willamette Salaried Plan (as amended through
December 31, 2002) are incorporated by reference for purposes of performing the
comparisons stated in Section 4.2(a)(i)(C) and (D) of this Plan.

 

  (b) Benefit Unreduced at 60

 

  (i) Amount of Supplemental Accrued Benefit

 

If the Participant satisfies the requirements stated in subsection “(ii)” below
for an Unreduced at 60 benefit, and if the Supplemental Accrued Benefit
commences prior to the Normal Retirement Date as defined in the Qualified
Salaried Plan, the Supplemental Accrued Benefit payable under this Plan shall be
equal to the excess of (A) the Target Accrued Benefit (without reduction for
early commencement), over (B) the benefit payable from the Qualified Salaried
Plan after such benefit under the Qualified Salaried Plan has been reduced for
early commencement.

 

  (ii) Eligibility for Unreduced at 60

 

An SRP Participant shall be eligible for an Unreduced at 60 benefit under
subsection (i) above if he or she meets all of the following conditions:

 

  (A) The individual is an Eligible Key Management Member, and

 

  (B) The Benefit Commencement Date under the Qualified Salaried Plan occurs on
or after the date he or she attains age 60, and

 

  (C) The individual is eligible for an Early Retirement benefit (as defined
under the Qualified Salaried Plan).

 

4.8 Disability Retirement Benefit

 

The terms of Section 4.8 of the Qualified Salaried Plan, which describe a
Disability Retirement benefit under that plan, shall likewise apply to the
Target Accrued Benefit under this Plan for an SRP Participant who meets the
eligibility conditions for Disability Retirement as stated in the Qualified
Salaried Plan.

 

                 PAGE 17     



--------------------------------------------------------------------------------

ARTICLE V: VESTING

 

4.9 Vested Retirement Benefit

 

The terms of Section 4.9 of the Qualified Salaried Plan, which describe a Vested
Retirement benefit under that plan, shall likewise apply to the Target Accrued
Benefit under this Plan for an SRP Participant who meets the eligibility
conditions for Vested Retirement as stated in the Qualified Salaried Plan.

 

4.10 Enhanced Vested Retirement Benefit

 

  (a) Rule of 65 Involuntary Termination Prior to Early Retirement

 

This Section 4.10 applies to an SRP Participant who, as of the date of his or
her involuntary Termination Without Cause prior to becoming eligible for Early
Retirement (i) has at least 10 Years of Vesting Service, and (ii) the sum of his
or her attained age and Years of Vesting Service is at least 65. If such an SRP
Participant elects, subject to the terms of Section 6.2 of this Plan, to
commence the payment of the benefit at or after attaining age 55 but prior to
attaining age 65, then, in place of the Actuarial reduction factors applicable
to the early commencement of a Vested Retirement benefit, the Early Retirement
Benefit Commencement Percentages stated in Section 4.8(c) (except 4.8(c)(ii)) of
the Qualified Salaried Plan shall apply.

 

  (b) Amount of Supplemental Accrued Benefit

 

In the case of a Termination as described in subsection (a), the Supplemental
Accrued Benefit payable under this Plan shall be equal to the difference between
(i) the Target Accrued Benefit reduced for early commencement using the Early
Retirement Benefit Commencement Percentages specified in subsection (a) above,
minus (ii) the benefit payable from the Qualified Salaried Plan after such
benefit has been Actuarially reduced for early commencement in accordance with
provisions of that plan.

 

Article V: VESTING

 

5.1 Vesting Determined by Qualified Salaried Plan

 

No benefit shall be payable under this Plan unless the SRP Participant is vested
in his or her Target Accrued Benefit under this Plan at the time of, or as a
result of, his or her Termination. The vested status of an SRP Participant’s
Target Accrued Benefit and the Supplemental Accrued Benefit under this Plan
shall be determined by the vesting status of his or her Accrued Benefit under
the Qualified Salaried Plan.

 

                 PAGE 18     



--------------------------------------------------------------------------------

ARTICLE VI: FORMS OF BENEFIT AND TIMING OF PAYMENTS

 

5.2 Special Vesting Events Under Willamette SBP During 2002

 

  (a) Terminations Between February 11 and December 31, 2002

 

Each Former Member of the Willamette SBP who Terminated employment for any
reason between February 11 and December 31, 2002, was entitled to 100% Vesting
of their Willamette SBP benefit at the time of such Termination.

 

  (b) Active Willamette Employees as of December 31, 2002

 

Each Member of the Willamette SBP who was an active Employee as of December 31,
2002 was entitled to 100% Vesting of his or her benefit under the Willamette SBP
as of that date, and shall furthermore be 100% Vested in any benefit he or she
may subsequently accrue under this Plan.

 

Article VI: FORMS OF BENEFIT AND TIMING OF PAYMENTS

 

6.1 Incorporation of Terms of Qualified Salaried Plan

 

Except as provided in Sections 6.2, 6.3 and 6.4 of this Plan, the terms and
conditions of Sections 6.1 through 6.3, and Sections 6.5 through 6.6 of the
Qualified Salaried Plan, which describe optional forms of benefit, and other
terms pertaining to the forms and timing of benefit payment under that plan,
shall likewise apply to benefits payable under this Plan, and therefore the
provisions of such Sections are incorporated herein by reference. For SRP
Benefit Commencement Dates on and after January 1, 2003, both for active SRP
Participants and vested former participants of either the Weyerhaeuser SRP or
the Willamette SBP, the features of the Willamette SBP that relate to optional
forms of benefit, procedures for electing among optional forms, and adjustments
to determine the amount of an optional form, shall all cease to apply.

 

6.2 Irrevocable Election of Immediate or Deferred Benefit

 

Prior to Termination of employment, an SRP Participant shall elect the form of
benefit and the SRP Benefit Commencement Date for payment of his or her
Supplemental Accrued Benefit under this Plan. The SRP Benefit Commencement Date
may not be earlier than the first day of the first month following the
Termination date and, except as provided in Section 6.2(a) below, may not be
earlier than the earliest date as of which the SRP Participant’s benefit under
the Qualified Salaried Plan is eligible to commence. The elections must be in
writing and delivered to and accepted by the Plan Administrator to become
effective. Upon an SRP Participant’s Termination date, his or her elections
shall be irrevocable, except as stated in the following two subsections.

 

  (a) In the event that an SRP Participant experiences an Unforeseeable
Emergency, as determined in the sole discretion of Compensation Committee,
benefits not otherwise payable until a later date may be accelerated at the
discretion of the Compensation Committee, but not in an amount greater than the
amount necessary to meet the emergency.

 

                 PAGE 19     



--------------------------------------------------------------------------------

ARTICLE VI: FORMS OF BENEFIT AND TIMING OF PAYMENTS

 

  (b) An SRP Participant who elects a Joint and Survivor Annuity or a Term
Certain and Life Annuity may change his/her Beneficiary election prior to
commencement of payments, including eliminating the election of a Beneficiary.
The benefit will be recalculated to reflect any change in the age of the
designated beneficiary. A designation by a married SRP Participant of a
Beneficiary other than the SRP Participant’s spouse, or elimination of an SRP
Participant’s spouse as a Beneficiary, shall require Spousal Consent.

 

In the event the SRP Participant has not delivered elections in writing to the
Plan Administrator on or before the Termination date, the SRP Benefit
Commencement Date shall be the first day of the month following Termination if
the SRP Participant is eligible for Early Retirement; otherwise the SRP Benefit
Commencement Date shall be the first date of the month following Normal
Retirement Age, and the default form of benefit shall be (i) a Single Life
Annuity in the case of an SRP Participant who is unmarried on the SRP Benefit
Commencement Date, or (ii) a 100% Joint and Survivor Annuity (with the spouse as
Beneficiary) in the case of an SRP Participant who is married on that date.

 

6.3 If Form or Timing of Supplemental and Qualified Benefits Differ

 

Subject to the terms of Sections 6.1 and 6.2, an SRP Participant may elect prior
to Termination of employment to commence payment of the benefit under this Plan
as of a different date, and in a different optional form, than the benefit
payable under the Qualified Salaried Plan. If the Supplemental Accrued Benefit
and the benefits payable from the Qualified Salaried Plan are not paid in the
same form, or do not commence payment as of the same date, the Supplemental
Accrued Benefit shall be Actuarially adjusted to reflect the differences in the
form or timing of payment. Unless otherwise stated in this Plan, such Actuarial
adjustments shall be made on a basis consistent with the Specifications for
Actuarial Equivalencies in Attachment 1 of the Qualified Salaried Plan.

 

6.4 Applicable Interest Rate used in calculation of outstanding interest on
Installment Option

 

The Applicable Interest Rate referred to in Article 6.2(e)(ii)(B) and
6.2(e)(ii)(D) of the Qualified Salaried Plan shall be defined as an interest
rate as determined by the Compensation Committee during the first quarter of
each year. On and after January 1, 2004, such Compensation Committee rate shall
be used for calculating payments payable as of April of the Plan Year through
March of the following year. Prior to January 1, 2004, such rate was used for
calculating payments payable February of the current year through January of the
following year. Payments calculated for February 2004 and March 2004 will be
determined using the Compensation Committee interest rate in effect for payments
calculated in January 2004.

 

                 PAGE 20     



--------------------------------------------------------------------------------

ARTICLE VII: DEATH BENEFITS

 

Article VII: DEATH BENEFITS

 

7.1 Incorporation of Terms of Qualified Salaried Plan

 

The terms and conditions of Article VII of the Qualified Salaried Plan, which
describe certain survivor benefits which may be available in the event of the
pre-retirement death of a Participant under that Plan, shall likewise apply to
benefits payable under this Plan, and therefore the provisions of such Article
VII are incorporated herein by reference. The terms of Article VII, as
incorporated herein, shall provide for a pre-retirement death benefit under this
Plan if a pre-retirement death benefit is payable according to Article VII, and
in such a case, the terms of Article VII shall govern the calculation,
adjustment, beneficiary, form and timing of the Supplemental Accrued Benefit
under this Plan.

 

Article VIII: LIMITATIONS ON BENEFITS

 

8.1 Code Limitations Do Not Apply

 

The limitations on benefits which are stated in Article VIII of the Qualified
Salaried Plan shall not be applicable to the Target Accrued Benefit under this
Plan.

 

Article IX: MISCELLANEOUS PROVISIONS

 

9.1 No Right to Continued Employment

 

The existence of this Plan does not confer a right of continued employment on
any person.

 

9.2 No Assignment of Benefits

 

No Participant or surviving spouse shall have the power to transfer, assign,
anticipate, modify, or otherwise encumber in advance any of the payments that
may become due hereunder; nor shall any such payments be subject to attachment,
garnishment, or execution, or be transferable by operation of law in the event
of bankruptcy, insolvency, or otherwise. This Plan does not provide for or allow
any transfer, assignment, attachment, garnishment, execution, or the like,
either pursuant to or in connection with a domestic relations order.

 

9.3 Governing Law

 

This Plan and any amendments shall be construed, administered, and governed in
all respects in accordance with applicable federal law and, to the extent not
preempted, by the laws of the state of Washington.

 

                 PAGE 21     



--------------------------------------------------------------------------------

ARTICLE X: ADMINISTRATION OF THE PLAN

 

9.4 Former Willamette SBP Provision Not Applicable After February 11, 2002

 

This Plan, as restated January 1, 2003, contains no special provision pertaining
to any change in control which may occur on or after that date. The provisions
of Section 4.3 of the Willamette SBP that applied to the February 11, 2002
change in control are hereby amended to state that they shall not apply to any
potential change in control which may occur on or after that date.

 

Article X: ADMINISTRATION OF THE PLAN

 

10.1 Plan Administrator

 

  (a) Role of Compensation Committee

 

The Plan shall be administered by the Compensation Committee. The Compensation
Committee shall have all of the duties, authority, powers and responsibilities
with respect to this Plan as are recited in Section 10.1(a) of the Qualified
Salaried Plan for the Retirement Committee under that Plan.

 

  (b) Avoidance of Conflict of Interest

 

If any SRP Participant is a voting member of the Claims Administrator or the
Appeals Administrator, or has any role in the administration of benefits under
this Plan, he or she shall be disqualified from voting on, or exercising control
over, any decision or action of any such committees or administrators that is
specifically directed to the calculation of, or a decision pertaining to a claim
or dispute involving, that individual SRP Participant’s benefit (or his or her
Beneficiary’s benefit) under this Plan.

 

10.2 Benefit Administrator

 

The administrator of the day-to-day benefit application and calculation process
under this Plan shall be The Vanguard Group, Inc., or any entity or person which
may subsequently be appointed to perform that function by Director – Employee
Benefits with the concurrence of the Compensation Committee.

 

10.3 Claims and Appeal Procedure

 

  (a) Procedures as Stated in Qualified Salaried Plan

 

Subject to subsections (b), (c) and (d) below, this Plan incorporates by
reference the terms of Section 10.4 (“Claims and Appeal Procedure”) of the
Qualified Salaried Plan; provided, however, that references in that Section 10.4
to the “Plan” shall be deemed to be references to this Plan.

 

                 PAGE 22     



--------------------------------------------------------------------------------

ARTICLE XI: UNFUNDED PLAN

 

  (b) Claims Administrator

 

Notwithstanding the terms of the Qualified Salaried Plan, any reference to
“Claims Administrator” in the text of Section 10.6 of that Plan shall be deemed
to mean the Weyerhaeuser Employee Benefits Appeals Committee or any entity or
person which may subsequently be appointed to perform that function for this
Plan by the Compensation Committee.

 

  (c) Appeals Administrator

 

Notwithstanding the terms of the Qualified Salaried Plan, the Appeals
Administrator under this Plan shall be the Compensation Committee, or any
committee or entity to which the Compensation Committee may delegate that
responsibility.

 

  (d) Delegation of Discretion to Claims and Appeals Administrators

 

The Plan hereby delegates full and complete discretion to the Claims
Administrator and the Appeals Administrator (as those terms are defined in
subsections (b) and (c) above):

 

  (i) to make findings of fact pertaining to a claim or appeal;

 

  (ii) to interpret the terms of this Plan and apply such interpretations to the
facts; and

 

  (iii) to decide all issues which the said Claims and/or Appeals Administrators
determine are presented by the claim or appeal, whether any such issue is
expressly raised by the claimant or not.

 

Article XI: UNFUNDED PLAN

 

11.1 Unfunded Status of Plan

 

This Plan is unfunded within the meaning of Title I of ERISA. Benefits are
payable only from the general assets of the Employer or from a rabbi trust which
may be maintained by Weyerhaeuser as grantor, the assets of which are available
to the general creditors of the Employer. The Employer makes no representation
that any other assets will be set aside to provide benefits under this Plan. SRP
Participants and Beneficiaries have no interest in any assets of the Employer.
Participants have no rights other than the unsecured promise of the Employer to
pay benefits in the future. A Participant’s rights are no greater than the
rights of any unsecured general creditor of the Employer. Nothing contained
herein shall be deemed to create a trust of any type that would be considered a
“funded” trust for the “exclusive benefit” of SRP Participants and Beneficiaries
within the meaning of Title I of ERISA.

 

                 PAGE 23     



--------------------------------------------------------------------------------

ARTICLE XII: AMENDMENT AND TERMINATION

 

Article XII: AMENDMENT AND TERMINATION

 

12.1 Authority to Amend and Terminate Plan

 

The Chief Executive Officer of Weyerhaeuser shall have the right to amend the
Plan at any time, to the extent that any such amendment would not cause an
increase in the cost of the Plan to Weyerhaeuser. The Board of Directors and the
Compensation Committee of Weyerhaeuser shall each have the right to amend or
terminate the Plan at any time.

 

                 PAGE 24     



--------------------------------------------------------------------------------

TABLE 1: MANAGEMENT INCENTIVE PLANS

 

Weyerhaeuser Company Management Incentive Plan:

 

  •   Wood Products

 

  •   Western Lumber

 

  •   Southern Lumber

 

  •   Plywood

 

  •   Oriented Strand Board

 

  •   Trus Joist

 

  •   Appearance Wood Business Group

 

  •   Wood Products Staff

 

  •   Weyerhaeuser Building Materials

 

  •   WBM – CSC Management Incentive Plan

 

  •   Timberlands

 

  •   Western

 

  •   Southern

 

  •   Timberlands Staff

 

  •   Weyerhaeuser Forestlands International

 

  •   Pulp, Paper and Packaging

 

  •   Bleached Paperboard

 

  •   Containerboard Packaging/Recycling

 

  •   Pulp

 

  •   Newsprint Staff

 

  •   Fine Paper

 

  •   PPP Manufacturing

 

  •   PPP Staff

 

  •   Corporate

 

  •   Senior and Top Management Team

 

  •   Corporate Staff

 

  •   Transportation/Westwood Shipping Lines

 

  •   NORPAC – Management Incentive Plan

 

  •   Weyerhaeuser Engineering Services – Project Managers Incentive Plan

 

                 PAGE 25     



--------------------------------------------------------------------------------

SIGNATURE PAGE

 

This Weyerhaeuser Company Salaried Employees Supplemental Retirement Plan, as
amended and restated herein, effective as of January 1, 2003, is hereby adopted
by Weyerhaeuser.

 

IN WITNESS WHEREOF, Weyerhaeuser Company has caused this Plan to be duly
executed on this                      day of December, 2003.

 

WEYERHAEUSER COMPANY By:  

 

--------------------------------------------------------------------------------

    Steven R. Rogel Title:  

 

--------------------------------------------------------------------------------

    Chairman, President and CEO By:  

 

--------------------------------------------------------------------------------

    Kathy D. Currie Title:  

 

--------------------------------------------------------------------------------

    Director of Compensation

 

                 PAGE 26     